                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

JOSEPH J. ROSENBAUM,               )    CIVIL NO. 18-00263 HG-RT
                                   )
                  Plaintiff,       )
                                   )
            vs.                    )
                                   )
ANDREW SAUL, Commissioner of       )
Social Security,                   )
                                   )
                  Defendant.       )
                                   )
_____________________________

         ORDER AFFIRMING THE DECISION OF THE SOCIAL SECURITY
                     ADMINISTRATION COMMISSIONER


       This case involves the appeal by Plaintiff Joseph J.

Rosenbaum of the Social Security Administration Commissioner’s

denial of Disability Insurance Benefits and Supplemental Security

Income.

       Plaintiff was born in January 1971.   Plaintiff claims to

have been disabled since January 2, 2008, when he was 36 years

old.    Plaintiff asserts that he is disabled due to both physical

and mental impairments.    Plaintiff has the following impairments:

diabetes, joint disease, hip replacement, depression, bipolar

disorder, a personality disorder, and a substance abuse disorder.

       Plaintiff first submitted applications for Social Security

benefits on April 3, 2008.

       Following the initial denial of his applications and a

denial of reconsideration, Plaintiff had a hearing before an

Administrative Law Judge.      On September 24, 2012, the


                                    1
Administrative Law Judge issued a written decision denying

Plaintiff’s applications, which was affirmed by the Appeals

Council.

     On January 27, 2014, Plaintiff sought judicial review of the

agency’s denial of his applications.   Pursuant to a stipulation

by the parties, the United States District Court for the Central

District of Illinois issued an Order remanding proceedings to the

agency.

     Upon remand by the Central Illinois District Court, the

Appeals Council remanded proceedings to the same Administrative

Law Judge to conduct a second hearing on Plaintiff’s

applications.

     Following the second hearing, on December 10, 2015, the

Administrative Law Judge issued a second written decision denying

Plaintiff’s applications.   The Appeals Council, once again,

affirmed the Administrative Law Judge.

     On September 27, 2016, Plaintiff, again, sought judicial

review of the agency’s decision denying his applications.

Pursuant to a second stipulation by the parties, the United

States District Court for the Central District of Illinois issued

a Second Order remanding proceedings to the agency.

     Upon the second remand by the Central District of Illinois,

the Appeals Council remanded proceedings to a different

Administrative Law Judge.

     Plaintiff had a third hearing before a new Administrative

Law Judge on December 13, 2017.

                                  2
     On March 9, 2018, Plaintiff’s applications for Social

Security benefits were denied for a third time.     The Appeals

Council affirmed.

     Between March 9, 2018 and July 6, 2018, Plaintiff relocated

from Champaign, Illinois to Mountain View, Hawaii.

     Plaintiff appealed the third denial of his request for

Supplemental Security Income and Disability Insurance benefits to

this Court.

     The Court AFFIRMS the decision of the Social Security

Administration Commissioner.


                        PROCEDURAL HISTORY


     On April 3, 2008, Plaintiff Joseph J. Rosenbaum filed

applications for Disability Insurance Benefits and Supplemental

Security Income Benefits with the Social Security Administration.

(Administrative Record (“AR”) at pp. 144-53, ECF Nos. 21, 22).

     On July 30, 2008, the Social Security Administration denied

Plaintiff’s initial applications.    (AR at pp. 81-85).

     On October 30, 2008, the Administration denied his request

for reconsideration.   (AR at pp. 86-95).

     On August 12, 2010, Plaintiff filed updated applications for

Disability Insurance Benefits and Supplemental Security Income.

(AR at pp. 156-66).

     On December 1, 2010, the Social Security Administration

denied Plaintiff’s updated applications.     (AR at pp. 96-105).

     On April 19, 2011, the Administration denied his request for

                                 3
reconsideration.    (AR at pp. 106-09).

       On August 14, 2012, an Administrative Law Judge (“ALJ”)

conducted a hearing on Plaintiff’s applications.     (AR at pp. 19-

47).

       On September 24, 2012, an ALJ issued a written decision

denying Plaintiff’s applications.     (AR at pp. 59-73).

       Plaintiff sought review by the Appeals Council for the

Social Security Administration.    The Appeals Council denied

further review of Plaintiff’s application on October 31, 2013,

rendering the ALJ’s decision as the final administrative decision

by the Commissioner of Social Security.     (AR at pp. 5-11).

       On January 27, 2014, Plaintiff sought judicial review of the

Commissioner of Social Security’s final decision to deny his

applications for Disability Benefits and Supplemental Security

Income in the United States District Court for the Central

District of Illinois pursuant to 42 U.S.C. § 405(g).       (AR at pp.

832-33, 2:14-cv-02009 HAB-DGB).

       On July 15, 2014, the Central Illinois District Court issued

an order entitled, “Order Granting Stipulation For Remand Under

Sentence Four Of 42 U.S.C. § 405(g).”     (AR at pp. 834-35).

       On September 18, 2014, the Appeals Council remanded

proceedings to an ALJ.    (AR at pp. 842-43).

       On September 3, 2015, an ALJ conducted a second hearing on

Plaintiff’s applications.    (AR at pp. 781-817).

       On December 10, 2015, an ALJ issued a second written

decision denying Plaintiff’s applications.      (AR at pp. 749-68).

                                  4
     Plaintiff sought review by the Appeals Council for the

Social Security Administration.   The Appeals Council denied

further review of Plaintiff’s application on July 29, 2016,

rendering the ALJ’s decision as the final administrative decision

by the Commissioner of Social Security.   (AR at pp. 742-45).

     On September 27, 2016, Plaintiff again sought judicial

review of the Commissioner of Social Security’s final decision to

deny his applications for Disability Benefits and Supplemental

Security Income in the United States District Court for the

Central District of Illinois pursuant to 42 U.S.C. § 405(g).     (AR

at pp. 1573-75, 2:16-cv-02296 CSB-EIL).

     On June 8, 2017, the Central Illinois District Court issued

an Order remanding proceedings to the Agency pursuant to a

stipulation by the Parties.   (AR at p. 1577).

     On July 17, 2017, the Appeals Council remanded proceedings

to an Administrative Law Judge.   (AR at pp. 1580-82).

     On December 13, 2017, an ALJ conducted a third hearing on

Plaintiff’s applications.   (AR at pp. 1462-1512).

     On March 9, 2018, an ALJ issued a written decision denying

Plaintiff’s applications.   (AR at pp. 1414-46).

     Plaintiff sought review by the Appeals Council for the

Social Security Administration.   The Appeals Council denied

further review of Plaintiff’s application on March 9, 2018,

rendering the ALJ’s decision as the final administrative decision

by the Commissioner of Social Security.   (AR at pp. 1411-13).

     Plaintiff then relocated from Champaign, Illinois to

                                  5
Mountain View, Hawaii.

      On July 6, 2018, Plaintiff sought judicial review of the

Commissioner of Social Security’s final decision to deny his

applications for Disability Benefits and Supplemental Security

Income in this Court pursuant to 42 U.S.C. § 405(g).      (ECF No.

1).

      On October 8, 2018, Plaintiff filed a Motion for Extension

Of Time To File/Complete Service.        (ECF No. 14).

      On October 10, 2018, Plaintiff’s Motion for Extension Of

Time was granted.   (ECF No. 15).

      On December 18, 2018, the Magistrate Judge issued a briefing

schedule.   (ECF No. 24).

      On February 15, 2019, Plaintiff’s counsel made a request for

an extension of the briefing schedule, which was granted.      (ECF

No. 27).

      On February 22, 2019, Plaintiff mis-filed his Opening Brief

as a Motion for Summary Judgment, which was withdrawn.      (ECF Nos.

28, 29, 30, 31).

      On March 1, 2019, Plaintiff filed PLAINTIFF’S OPENING BRIEF

IN A SOCIAL SECURITY CASE.   (ECF No. 32).

      On March 4, 2019, Defendant filed a letter requesting a

continuance of the hearing date.        (ECF No. 33).

      On the same date, the Court granted Defendant’s request for

a continuance of the hearing date.        (ECF No. 34).

      On April 16, 2019, Defendant filed the DEFENDANT’S ANSWERING

BRIEF.   (ECF No. 35).

                                    6
     On April 29, 2019, Plaintiff filed a Motion to Appear At The

Hearing Telephonically, which was granted.        (ECF Nos. 36, 37).

     On May 23, 2019, Plaintiff filed PLAINTIFF’S REPLY TO

DEFENDANT’S ANSWERING BRIEF.      (ECF No. 39).

     On June 10, 2019, Defendant filed a letter requesting a

continuance of the hearing date.        (ECF No. 42).

     On the same date, the Court granted Defendant’s request for

a continuance of the hearing date.        (ECF No. 43).

     On June 24, 2019, the Court issued a Minute Order continuing

the hearing.    (ECF No. 44).

     On September 3, 2019, the Court held a hearing on

Plaintiff’s appeal of the decision of the Social Security

Administration Commissioner.      (ECF No. 45).


                                BACKGROUND

Plaintiff’s Work History


     Plaintiff is a 48 year-old male.        (Administrative Record

(“AR”) at pp. 1444, 1487, ECF Nos. 21-22).

     Plaintiff received his GED and completed one year of college

courses in computer science.      (AR at pp. 1469-70).

     Plaintiff did not provide a complete record of his

employment history to the agency.        Plaintiff did not list the

dates of employment for most of his work on his applications for

benefits.   The Administrative Law Judge specifically questioned

Plaintiff about the lack of information provided concerning his

work history.    Plaintiff testified that he has had more than 100

                                    7
jobs in his life, and that he does not remember specific dates.

He stated that he has not applied for a full-time job in more

than 10 years but explained that he did perform seasonal work.

(AR at pp. 1486, 1489-90).    Plaintiff testified that he regularly

quits jobs due to anxiety and stress, but stated that he has also

been fired from work on occasion.     (AR at p. 1474).

     According to records documenting Plaintiff’s contributions

to the Social Security Administration through his employment

history, the last significant employment Plaintiff had was in

2004 when he made $4,000 that calendar year.     (AR at p. 1473).

Between 2004 and 2008, Plaintiff worked for short periods of time

at a liquor store, at a restaurant, as a front-desk clerk at

hotels, as a temporary worker at a college, and as a laborer for

a temp agency.   (AR at pp. 1504-05).    Plaintiff was unable to

recall the last time he had full-time employment aside from his

occasional, seasonal work.    (AR at p. 1472).

     Plaintiff claims his onset date of disability is January 2,

2008.   (AR at p. 1417).

     Following his alleged onset date of disability, Plaintiff

worked seasonally as a bell ringer for the Salvation Army in the

years 2010-2014.   (Id.)


Plaintiff’s Medical History

Physical Impairments


     Plaintiff was diagnosed with diabetes mellitus in 2010.       (AR

at p. 1418).   Plaintiff has been taking medication to control the

                                  8
symptoms of his diabetes up through 2017.      (AR at pp. 1418-19).

     Plaintiff has been treated for hypothyrodism since 2003.

(AR at p. 1419).    Plaintiff reported that he was diagnosed with

hypothyroidism when he was 18.      Plaintiff has been taking

medication to control the symptoms of that condition.        (AR at p.

1419).

     At age 16, in 1987, Plaintiff had a separation of his right

hip and had it pinned.      (AR at p. 1419).   Plaintiff continued to

experience pain in his right hip and in March 2004, Plaintiff

underwent a total hip arthroplasty.      (AR at p. 1419).    By June

2004, three months after hip replacement, Plaintiff was walking

with only a slight limp and no pain.      (AR at p. 1419).

     Plaintiff was diagnosed with plantar fasciitis in 2013.        (AR

at p. 1425).    Plaintiff’s physician recommended conservative

treatment, including proper shoe gear, over-the-counter

orthotics, and home exercises to treat the plantar fasciitis

pain.    (AR at p. 1425).

     In 2017, Plaintiff underwent bilateral carpal tunnel release

surgery to relieve numbness and tingling in his hands and

forearms.    (AR at p. 1426).    Plaintiff’s physician reported that

the issues had resolved following surgery.      Plaintiff had no

restrictions on grip strength and had normal ability to grasp and

manipulate objects.    (AR at p. 1426).

     Plaintiff was diagnosed with hypertension in 2012.        (AR at

p. 1426).    By 2013, his blood pressure levels were repeatedly

reported to be stable.      (AR at p. 1426).

                                    9
     Plaintiff is 6'1" and weighed 269 pounds as of 2017, placing

him in the obesity range on the body-mass index.     (AR at p.

1427).   During the period the claims have been pending, Plaintiff

has weighed as much as 289 and as low as 221 pounds.     (Id.)


Mental Impairments


     In 2008, Plaintiff was diagnosed with a major depressive and

poly-substance dependence disorders.     (AR at p. 1436).   At the

hearing before the Administrative Law Judge in 2017, Plaintiff

testified that he feels that he needs to use cannabis every day

but claims that he only smokes it twice a week when it is

provided to him by friends.   (AR at pp. 1490-92).

     In 2009, Plaintiff was diagnosed with bipolar disorder by

Dr. Gerald M. Welch, M.D.   (AR at pp. 567, 574, 633).      Plaintiff

was prescribed Wellbutrin, Epitol, and Lamictal to help treat his

depression and bipolar disorder.     (AR at pp. 566-76, 1439-40).

His medical records report marked improvement in his depression

and mood when Plaintiff consistently takes his prescribed

medications.   (AR at pp. 1437-44).

     Reports from Plaintiff’s treating physicians indicate that

Plaintiff has moderate mental impairments with limitations in

understanding, remembering, and applying information.       (AR at p.

1432).   Plaintiff has some difficulty with auditory processing

and some deficits in delayed recall, but his immediate recall

ability is very good.   (AR at p. 1432).

     Plaintiff has been found to have a moderate limitation in

                                10
interacting with others.   (AR at p. 1432-33).   Plaintiff has been

found to have instances of irritability and agitation when

interacting with others, but he is able to engage in activities

of daily living requiring social interaction such as traveling by

bus, scheduling doctors’ appointments, and shopping in stores.

(AR at pp. 1432-33).


The Social Security Administration’s Third Administrative Review
of Plaintiff’s Applications For Supplemental Security Income and
Disability Benefits


     Following two stipulated remands by the United States

District Court for the Central District of Illinois to the

agency, Plaintiff’s applications for Social Security

Administration Supplemental Security Income and Disability

Insurance Benefits were remanded by the Appeals Council to an

Administrative Law Judge (“ALJ”) on July 17, 2017.   (AR at pp.

1580-82).

     The ALJ was specifically instructed to give proper

consideration to the treating and non-treating source opinions

and the non-examination source opinions in the record.    The ALJ

was also instructed to evaluate the Plaintiff’s mental

impairments and his residual functional capacity with support

from the record.   The Appeals Council remanded proceedings to the

ALJ on an open record.   The Appeal Council directed that the case

be assigned to a different ALJ on remand.   (AR at p. 1582).

     On December 13, 2017, a hearing on Plaintiff’s application

for Social Security Administration Disability Benefits was held

                                11
before an ALJ.   (AR at pp. 1462-1512).   For the third time, an

ALJ denied Plaintiff’s application for Supplemental Security

Income and Disability Insurance Benefits.    (AR at pp. 1414-46).

     Plaintiff claimed that he was disabled for a continuous

period following January 2, 2008, due to diabetes, joint disease,

hip replacement, depression, bipolar disorder, a personality

disorder, and a substance abuse disorder.    (AR at p. 1417).    He

also claimed additional physical ailments including plantar

fasciitis, high blood pressure, and hypothyroidism.    (AR at.

1418-31).

     The ALJ found that Plaintiff did not have an impairment or

combination of impairments that meets or medically equals the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1, 20 C.F.R. §§ 404.1520(d), 404.1525,

404.1526, 416.920(d), 416.925, and 416.926.    (AR at p. 1431).

     The ALJ determined that Plaintiff could perform a full range

of work with some non-exertional limitations.    (AR at p. 1435).

The ALJ considered that Plaintiff was 36 years old on the alleged

disability onset date, has no past work experience, has a high

school education, and is able to communicate in English.    (AR at

pp. 1444-45).

     The ALJ found that there was work that existed in

significant numbers in the economy that Plaintiff could perform.

(AR at p. 1445).   The Administrative Law Judge relied on the

testimony of a vocational expert to find that someone with

Plaintiff’s residual functional capacity could perform work as a

                                12
housekeeping cleaner, a conveyor line bakery worker, and a

racker.   (Id.)

      Plaintiff sought, once again, review of the Administrative

Law Judge’s decision with the Appeals Council.     The Appeals

Council declined Plaintiff's request for review and rendered the

ALJ’s decision as the final administrative decision by the

Commissioner of Social Security.     (Id. at pp. 1411-13).


                        STANDARD OF REVIEW


     A claimant is disabled under the Social Security Act if he

or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental

impairment which ... has lasted or can be expected to last for a

continuous period of not less than 12 months.”     42 U.S.C. §

423(d)(1)(A); see 42 U.S.C. § 1382c(a)(3)(A); Burch v. Barnhart,

400 F.3d 676, 679 (9th Cir. 2005).

     A decision by the Commissioner of Social Security must be

affirmed by the District Court if it is based on proper legal

standards and the findings are supported by substantial evidence

on the record as a whole.   See 42 U.S.C. § 405(g); Andrews v.

Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).

     Substantial evidence is “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”   Richardson v. Perales, 402 U.S. 389, 401 (1971);

see also Tylitzki v. Shalala, 999 F.2d 1411, 1413 (9th Cir.

1993).

                                13
                                 ANALYSIS

I.   Plaintiff’s Work History Prior to His Alleged Onset Date of
     Disability on January 2, 2008


     Plaintiff has presented no full-time work history for at

least the last fifteen years.      (AR at pp. 1486, 1489-90).

Between 2004 and 2008, Plaintiff worked temporary jobs as a store

and hotel clerk and as a laborer.        (AR at pp. 1504-05).

Plaintiff testified that he has had over 100 jobs in his life but

does not remember the last time he had a full-time job.         (AR at

p. 1472).

     Plaintiff testified that he has not applied for a full-time

job in more than ten years, but stated he had worked in part-

time, seasonal jobs.    He explained that he normally quits jobs

because he gets frustrated but he has also been fired from

positions.    (AR at p. 1474).

     Plaintiff claims that he became disabled at age 36 on

January 2, 2008.    Following his alleged onset date of disability,

Plaintiff had a seasonal job as a bell-ringer for the Salvation

Army from 2010-2014, and he earned over $1,000 during each of the

2010 and 2011 holiday seasons.      (AR at p. 1417).

     Plaintiff testified that he had not had a consistent address

since 2003.    (AR at p. 1466).    He explained, “I live

sporadically.    I’ve lived in shelters.      I’ve lived in different

friends’ houses.    Like I don’t have a – I haven’t had a stable

living arrangement for a long time.”        (AR at p. 1466).

     Plaintiff applied for benefits while living in central

                                    14
Illinois.     Plaintiff’s medical records indicate that he moved to

various locations during the ten year period since he applied for

benefits.     He relocated to New Mexico for a short period of time

in 2014, then returned to central Illinois in 2015 until 2018.

Following the denial of his application for benefits, Plaintiff

moved to the Big Island of Hawaii in 2018.     The record does not

provide any information regarding the reasons for Plaintiff’s

relocation to Hawaii.


II.   Applicable Law


      The Social Security Administration has implemented

regulations establishing when a person is disabled so as to be

entitled to benefits under the Social Security Act, 42 U.S.C. §§

423, 1382c.     The regulations establish a five-step sequential

evaluation process to determine if a claimant is disabled

pursuant to either Disability Benefits or Supplemental Security

Income.     The Commissioner of the Social Security Administration

reviews a disability claim by evaluating the following:


      (1)    Is the claimant presently engaged in substantial
             gainful activity? If so, the claimant is not
             disabled. If not, proceed to step two.

      (2)    Is the claimant’s alleged impairment sufficiently
             severe to limit his ability to work? If not, the
             claimant is not disabled. If so, proceed to step
             three.

      (3)    Does the claimant’s impairment, or combination of
             impairments, meet or equal an impairment listed in
             20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
             the claimant is disabled. If not, proceed to step
             four.

                                  15
     (4)    Does the claimant possess the residual functional
            capacity to perform his past relevant work? If
            so, the claimant is not disabled. If not, proceed
            to step five.

     (5)    Does the claimant’s residual functional capacity,
            when considered with the claimant’s age,
            education, and work experience, allow him to
            adjust to other work that exists in significant
            numbers in the national economy? If so, the
            claimant is not disabled. If not, the claimant is
            disabled.

     Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1052 (9th

Cir. 2006) (citing 20 C.F.R. §§ 404.1520; 416.920).

     The claimant has the burden of proof at steps one through

four, and the Commissioner has the burden of proof at step five.

Bustamante v. Massanari, 262 F.3d 949, 953-54 (9th Cir. 2001).


III. The Administrative Law Judge Reviewed Plaintiff’s
     Application By Using The Five-Step Sequential Evaluation


     At Plaintiff’s December 13, 2017 administrative hearing, the

Administrative Law Judge (“ALJ”) for the Social Security

Administration reviewed Plaintiff’s claim by engaging in the

five-step sequential evaluation.

     The Parties agree there were no errors in the first three

steps of the administrative review process.

     At step one, the ALJ found that Plaintiff was not engaged in

substantial gainful activity following January 2, 2008.    (AR at

p. 1417).   The ALJ found that Plaintiff’s part-time, seasonal

work did not rise to the level of substantial gainful employment.

Plaintiff’s last day of insured status was March 31, 2013, for

Disability Insurance Benefits purposes.   (AR at p. 1417).

                                 16
     At step two, the ALJ found that the Plaintiff has the

following impairments: diabetes, joint disease, hip replacement,

depression, bipolar disorder, a personality disorder, and a

substance abuse disorder.   (AR at pp. 1417-18).

     At step three, the ALJ found that Plaintiff does not have an

impairment or combination of impairments that meets or medically

equals the severity of one of the listed impairments in 20 C.F.R.

Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),

404.1525, 404.1526, 416.920(d), 416.925, and 416.926).   (AR at p.

1431).

     At step four, the ALJ reviewed the record and made a finding

as to Plaintiff’s residual functional capacity.

     The ALJ found that Plaintiff has the residual functional

capacity as follows:

     [C]laimant has the residual functional capacity to
     perform a full range of work at all exertional levels
     but with the following non-exertional limitations: the
     claimant is able to meet the basic mental demands of
     competitive, remunerative, simple one to two step tasks
     on a sustained basis, particularly in setting of low
     social contact with occasional interaction with the
     public, can understand, remember, and carry-out simple
     instructions, make judgments commensurate with the
     functions of simple work-related activities (e.g.,
     simple work-related decisions), respond appropriately
     to supervision, co-workers, and work situations, and
     deal with changes in a routine work-setting if
     introduced gradually, with no more than one day of
     absence from work per month.

     (AR at p. 1435).

     At step five, the ALJ asked the vocational expert to

evaluate if there were jobs that Plaintiff could perform.

                                17
      The ALJ found that Plaintiff has no past relevant work

pursuant to 20 C.F.R. §§ 404.1565 and 416.965, given that

Plaintiff did not have a full-time job for at least the past 15

years.    (AR at p. 1444).

      The ALJ found that as of January 2, 2008, the alleged onset

date of disability, Plaintiff was 36 years old, which is defined

as a younger individual age 18-49.     Transferability of job skills

is not an issue because Plaintiff does not have past relevant

work.    (AR at pp. 1444-45).   The ALJ found that someone with

Plaintiff’s limitations could perform work as a housekeeping

cleaner, a conveyor line bakery worker, or a racker.     (AR at p.

1445).


IV.   The ALJ Properly Denied Plaintiff’s Application For
      Supplemental Security Income and Disability Benefits


      Plaintiff does not challenge any of the Administrative Law

Judge’s (“ALJ”) findings as to his physical impairments.

Plaintiff does not challenge the ALJ’s findings that he is not

physically limited from performing work, despite Plaintiff’s

lengthy testimony that he is physically unable to work due to

plantar fasciitis, diabetes, obesity, osteoarthritis, bursitis,

hypothyroidism, and a number of other alleged ailments.

      Nor does Plaintiff challenge the ALJ’s residual functional

capacity finding that Plaintiff is able to perform a full range

of work with no physical, exertional limitations.

      Plaintiff’s appeal is limited to challenging the ALJ’s


                                  18
findings regarding Plaintiff’s limitations related to his mental

health issues.   Plaintiff argues that the ALJ should have

credited his testimony concerning the severity, consistency, and

pervasiveness of his symptoms.   Plaintiff also argues the ALJ

erred in affording little weight to reports from two of his

treating physicians in 2011 and 2012.


     A.   The ALJ Did Not Err In Declining to Credit Plaintiff’s
          Subjective Symptom Testimony


     An individual’s statement as to his pain or other symptoms

is not necessarily treated as conclusive evidence of disability.

42 U.S.C. § 423(d)(5)(A); 20 C.F.R. § 404.1529(a).

     The claimant must produce objective medical evidence of an

underlying impairment or impairments that could reasonably be

expected to produce some degree of symptom.   Smolen v. Chater, 80

F.3d 1273, 1281-82 (9th Cir. 1996).   An ALJ may discredit the

claimant’s testimony about the severity of his symptoms by

offering specific, clear and convincing reasons for doing so.

Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

     The ALJ’s findings must be sufficiently specific to permit

the court to conclude that the ALJ did not arbitrarily discredit

the claimant’s testimony.   Thomas v. Barnhart, 278 F.3d 947, 958

(9th Cir. 2002).

     Here, the ALJ made specific, clear and convincing findings

to discredit Plaintiff’s testimony as to the severity of his

symptoms and his claimed inability to work.   The ALJ found that


                                 19
Plaintiff’s testimony as to the severity of his symptoms was

inconsistent with the objective medical evidence in the record.

The ALJ also found that Plaintiff’s allegations as to the

severity of his symptoms was inconsistent with evidence of his

participation in daily activities.


          1.   Plaintiff’s Testimony Was Inconsistent With
               Objective Medical Evidence In The Record


     The ALJ found that the Plaintiff’s credibility regarding the

disabling degree of his symptoms was undermined by the objective

medical evidence.   20 C.F.R. § 404.1529(c)(2); Garza v. Astrue,

380 Fed. Appx. 672, 673 (9th Cir. 2010) (affirming the ALJ’s

discrediting of the claimant’s testimony as to the severity of

her leg pain where the claimant’s gait and sensory and motor

exams were found to be normal).

     The ALJ found that Plaintiff does experience symptoms

related to his mental impairments including “an inability to deal

with people in a work environment due to anxiousness and

irritability, short-term memory problems, racing thoughts, social

withdrawal, poor motivation, ease of becoming overwhelmed with

even basic tasks, and difficulty concentrating, particularly in

the presence of audible distractions.”   (AR at p. 1436).

     The ALJ found, however, that Plaintiff’s “statements

concerning the intensity, persistence and limiting effects of

these symptoms are not entirely consistent with the medical

evidence and other evidence in the record.”   (AR at p. 1436).


                                  20
The ALJ did not agree with Plaintiff’s testimony that he could

not perform any type of regular work due to his mental health

issues.   (AR at pp. 1432, 1436-38, 1439-43).   The ALJ found that

Plaintiff’s testimony about the severity of his symptoms was not

consistent with the objective medical evidence.

     The ALJ reviewed thousands of pages of evidence and

extensively cited to documents in the medical reports, filings,

and testimony that were inconsistent with Plaintiff’s testimony

at the December 2017 hearing.   The ALJ pointed to records from

field office visits between 2008 and 2010 that describe Plaintiff

as cooperative and able to answer questions posed to him.   (AR at

p. 1432).   The ALJ relied on Plaintiff’s psychological

consultative examinations in 2008 documenting that Plaintiff was

able to tolerate living in shelters without indication of

infractions of social rules.    The ALJ also found that the records

described that Plaintiff’s moods improved when he consistently

took his prescribed medications, and followed treatment

recommendations.   (AR at pp. 377, 383, 386, 396, 398, 400, 457,

462, 506, 508-09, 517, 519-20, 567, 573-75, 640, 648, 697).

     The ALJ stated that during Plaintiff’s 2010 psychological

consultative examination, Plaintiff is described as polite and

cooperative to questioning and his behavior and ability to relate

during the examination were listed as normal.   (AR at pp. 587,

593).

     The years following the earlier mental health examination

and treatment reflect positive evaluations of Plaintiff’s

                                 21
behavior.   Subsequent treatment notes from 2013 to 2015 state

that Plaintiff was calm and cooperative with normal mood.    (AR at

pp. 710, 716, 728, 1807, 1815, 1818, 1821, 1837, 1840, 1847,

1862, 1867, 1872, 1876, 1914, 1924, 1927).

     The ALJ found that although records from 2015 stated that

while Plaintiff sometimes presented as aggressive or

argumentative, he most often interacted in an appropriate and

friendly manner.   (AR at pp. 1805-06, 1823-24, 1860, 1867, 1872-

73, 1876-78, 1889, 1891, 1898, 1900, 1903).

     The ALJ also relied on records from the following year, in

2016, stating that Plaintiff was most often cooperative with

normal behavior.   (AR at pp. 1807, 1815, 1818, 1821, 1837, 1840,

1847, 1862).   Records from Plaintiff’s treatment by Licensed

Clinical Social Worker Kimberly Kolarik in 2016 found that

Plaintiff was “receptive” and engaged in an “interactive response

to intervention,” and that he regularly presented as “open,

friendly” and was focusing on self improvement, making progress,

and building social skills.   (AR at pp. 2056-2142).   While the

records state that Plaintiff had a specific day where he

expressed anger and anxiety, he “was able to see the positive and

actually apologized for his rude and demanding [behavior]”.     (AR

at p. 2077).

     The ALJ explained that Plaintiff’s most recent psychological

consultative examination in June 2017 stated, “while some

difficulties with auditory information processing were noted, the

claimant reported being able to engage in activities of daily

                                22
living requiring social interaction such as shopping in stores,

he ‘answered questions fully and was polite’ and ‘related well

with the examiner.’” (AR at pp. 1433, 2222, 2267, 2289, 2323,

2428, 2430).

     The ALJ properly disregarded Plaintiff’s testimony that he

was unable to perform regular work because of his inability to

interact with others.   The ALJ relied on numerous records from

2008 through 2017 demonstrating that Plaintiff could be

consistently cooperative, polite, and appropriate when

interacting with others.   Molina v. Astrue, 674 F.3d 1104, 1113-

14 (9th Cir. 2012).

     The ALJ correctly considered the entire record and

determined a residual functional capacity that included

appropriate non-exertional limitations based on documented

evidence of Plaintiff’s issues due to his mental health

disorders.   The limitations included limited interaction with

others in performing regular work.   The ALJ did not err in

declining to credit Plaintiff’s claim that he would never be able

to perform regular work due to his mental health.

     The ALJ properly cited to specific conflicts between

Plaintiff’s subjective claims and the objective medical evidence

and did not arbitrarily discredit the Plaintiff.    Morgan v.

Comm’r of Soc. Sec. Admin., 169 F.3d 595, 600 (9th Cir. 1999).


          2.    The ALJ Made Specific Findings That Plaintiff’s
                Testimony Was Inconsistent With His Participation
                in Daily Activities


                                23
     The ALJ found that Plaintiff’s testimony regarding the

severity of his limitations was inconsistent with evidence

concerning his participation in daily activities.   (AR at pp.

1433, 1436-44).

     An ALJ may properly reject a claimant’s testimony about the

severity of his disability when it conflicts with his own

testimony about his ability to care for his personal needs, cook,

clean, shop, manage his finances, and interact with others.

Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005).

     Plaintiff testified that he was involved in a wide range of

daily activities.   Plaintiff testified that he is able to do his

own laundry, navigate the public bus system, apply for local

government benefits, go grocery shopping, and cook simple meals.

(AR at pp. 1466-68).   Despite this testimony that he engages in a

number of daily activities, Plaintiff testified that he has not

applied for a full-time job in more than ten years because he

believes he is unable to perform full-time, regular work.    (AR at

p. 1486).   Plaintiff testified as follows:

     ALJ: When was the last time you applied for a job?

     Pla: I have no idea. It’s – a regular job? It’s
          probably been over 10 years or something.

     ALJ: Okay.   Why is that?

     Pla: After – after about 20 years or more of trying to
          work and never being able to hold a job, right?
          And no matter what I do or anything, never being
          able to have my own apartment or support myself
          and finding out that I had all these physical and
          mental issues, I sought treatment, and I took a
          treatment, and they recommended that I try to go
          for disability, which I applied like nine years

                                 24
           ago.

     ALJ: I am trying to figure out – so you just decided 10
          years ago that you weren’t destined to ever work?

     Pla: It’s, I mean, yeah, I guess you could say that.

     (AR at p. 1486).

     The ALJ inquired with Plaintiff about what he does during

the day.   Plaintiff testified that he engages in a number of

different daily activities, and that he regularly smokes

marijuana to stabilize his mood in addition to taking his

prescribed medications.   He testified that he watches videos on

the internet, smokes marijuana, reads, and spends time with

friends.   (AR at pp. 1490-93).   Plaintiff testified, as follows:

     ALJ: What do you do during the day?

     Pla: On my good days, you know, I try to do the
          exercises that the physical therapist wants me to
          do. I try to DBT, you know, different therapies.
          I read. I watch videos, make a sandwich, use a
          bathroom. I mean, I don’t know. I don’t do a
          whole lot. Go to appoint–

     ALJ: Are you still smoking marijuana on a regular
          basis?

     Pla: Yes, ma’am.

     ALJ: Where does the money come from for that?

     Pla: I usually have – friends just – they know my
          position, just basically smoke with me because
          they know I really ain’t got much money and they
          understand my situation.

     ALJ: Your friends give you marijuana to smoke on a
          regular basis?

     Pla: Not that regular. That’s – that’s sort of the
          problem because I – I – I – I need it pretty much
          every day, and I only get it once in a while, so,
          you know –

                                  25
     ALJ: Why do you need it every day?

     Pla: Because it’s the only thing that helps with my
          mood – and it’s the only way I can really function
          at all.

     ALJ: Okay. Well, if that’s so, and according to this,
          you smoked about all of your life, and if it helps
          you function, then why aren’t you able to
          function?

     Pla: Okay. What I – what I meant – okay. There’s a
          different thing between functioning, being able to
          work and things of that nature and just
          functioning being able to get out of bed without
          wanting to smash something or being madly
          depressed or whatever. What I’m talking about is
          just being to – to interact to some degree and do
          basic things without freaking out. That’s the
          function I’m talking about. I’m not talking about
          functional to go to work or, you know, have a
          relationship or things of that nature.

     ALJ: So how often do you smoke marijuana?

     Pla: Maybe twice a week if I’m lucky.

     ALJ: You never pay for it?

     Pla: Rarely.

     ALJ: Okay. So it helps you, it helps your mood, and it
          helps you to be more stabilized?

     Pla: Yes, ma’am.

     ALJ: But not enough to go apply for a job?

     Pla: No, ma’am.

     (AR at pp. 1490-92).

     The ALJ found Plaintiff’s testimony that the severity and

persistency of his symptoms prevented him from working was

inconsistent with evidence in the record.    (AR at pp. 1417,

1436).   The ALJ considered that Plaintiff was able to obtain

employment as a bell ringer for the Salvation Army.    (AR at pp.

                                  26
1417, 1439).    The record reflects that during the 2010-2011

holiday seasons, Plaintiff worked a number of shifts and was able

to maintain the schedule for work and perform the work

adequately.    (AR at pp. 26, 759, 1417, 1439).   There was no

evidence that Plaintiff’s mental limitations interfered with his

ability to perform work as a bell ringer.    (Id.)   The ALJ found

that his work activities, although not full-time, were indicative

that his mental limitations are not so severe and pervasive as

Plaintiff claims.    The Ninth Circuit Court of Appeals has held

that such a finding is appropriate.    Evidence of a claimant’s

performance of work after the alleged onset of disability

undermines the claim of disabling symptoms.     Greger v. Barnhart,

464 F.3d 968, 972 (9th Cir. 2006).

     The ALJ found that although Plaintiff claims he cannot focus

enough to do work and has poor attention and concentration, there

was evidence in the record that he was able to conduct research

independently and understand complex medical issues.     (AR at pp.

1141, 1433, 1471, 1733-34, 1921, 2233).    Plaintiff was able to

obtain medical care for himself in 2014 when he moved from

Illinois to New Mexico and to obtain care again when he returned

to Illinois months later.    (AR at p. 1153).

     The ALJ found that Plaintiff’s ability to obtain medications

from various providers and to conduct his own research about

available benefits was inconsistent with his testimony that he

was unable to work due to mental limitations and his inability to

get along with others.    (AR at pp. 1432-35, 40).   The ALJ cited

                                 27
record evidence demonstrating that Plaintiff worked well with

various office staff to obtain low-cost medications and

interacted with staff in an appropriate and friendly manner.        (AR

at pp. 1433, 1805, 1806, 1823, 1824, 1860, 1864, 1873, 1878,

1889, 1891, 1898, 1900, 1903).

     Despite his testimony that Plaintiff has poor memory and an

inability to recall information, Plaintiff testified as to

exactly how much money he was receiving in government benefits

and recalled details about his medical insurance benefits.     (AR

at pp. 1468, 1480-81).   The ALJ properly relied on evidence that

Plaintiff was able to effectively treat his impairments when he

consistently comported with treatment recommendations by his

providers.   (AR at pp. 1433-41, 2068, 2071, 2077, 2119).   The ALJ

is correct to look to unexplained or inadequately explained

failures by the claimant to seek treatment and to follow a course

of treatment prescribed by his own physicians.   Tommasetti, 533

F.3d at 1039.

     The ALJ properly recognized that Plaintiff showed marked

improvement when he consistently took the medications prescribed

by his physicians and he offered no legitimate reasons for his

non-compliance.   (AR at pp. 519, 710, 1275, 1437-38, 1440).    See

Fricke v. Astrue, 2012 WL 2395178, *7 (E.D. Wash. June 25, 2012)

(citing Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989)).     In

situations where a treatment has been shown to be effective but

the patient refuses to avail himself of the treatment offered,

that fact alone allows a determination that the impairments that

                                 28
could be so treated are not disabling.   Blackwell v. Colvin, 2016

WL 4702823, *5 (E.D. Cal. Sept. 7, 2016) (citing Warre v.

Commissioner, 439 F.3d 1001, 1006 (9th Cir. 2006)).

     In addition to evidence that Plaintiff was able to engage in

daily activities and take care of himself, the ALJ also relied on

evidence that Plaintiff was able to provide caretaking for a

friend who had cancer in 2016.   (AR at pp. 1441, 2113, 2122,

2125).    Plaintiff’s ability to work as a caregiver undermines his

testimony that he was unable to engage in any regular work.     Bray

v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir.

2009).

     Plaintiff’s testimony as to his participation in a wide

range of daily activities supported the ALJ’s finding that

Plaintiff’s impairments were not so severe that he could not

work.    Rounds v. Comm’r of Soc. Sec. Admin., 807 F.3d 996, 1006

(9th Cir. 2015) (finding that plaintiff’s engagement in daily

activities provided clear and convincing evidence for discounting

the claimant’s testimony regarding the severity of her symptoms);

Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001).

     The ALJ acknowledged that Plaintiff’s daily activities

reflected that there were some limitations in the Plaintiff’s

ability to work.    The ALJ incorporated the limitations into the

residual functional capacity and did not err in rejecting the

claimant’s allegations of a totally debilitating impairment.

Molina, 674 F.3d at 1113 (citing Turner v. Cmm’r of Soc. Sec.,

613 F.3d 1217, 1225 (9th Cir. 2010)).

                                 29
     There was ample evidence cited by the ALJ that Plaintiff was

able to interact with others on a regular basis.   The record

describes Plaintiff’s ability to live in shelters and follow

shelter rules, Plaintiff’s ability to find housing with friends

and live with others, Plaintiff’s ability to navigate complex

benefits programs in order to obtain treatment and medications

with offices in various locations, and Plaintiff’s ability to not

only take care of himself and participate in daily activities,

but Plaintiff’s ability to act as a caretaker for another.   The

ALJ properly declined to credit Plaintiff’s subjective symptom

testimony because his testimony contradicts other evidence in the

record.   Orn v. Astrue, 495 F.3d 625, 635 (9th Cir. 2007) (citing

Fair, 885 F.2d at 603).


     B.   The ALJ Did Not Err In Giving Limited Weight To Some Of
          The Treating Physician’s Findings


     The ALJ gave “very little weight” to the opinions of

treating psychiatrists Dr. Gerald M. Welch and Dr. Hayng-Sung

Yang from 2011 and 2012.   (AR at pp. 1439-40).

     A treating physician’s opinion is generally entitled to the

greatest weight because the treating physician is hired to

examine and treat the patient over an extended period of time and

has the best opportunity to assess the claimant.   Magallanes v.

Bowen, 881 F.2d 747, 751 (9th Cir. 1989).   Treating physicians

are “most able to provide a detailed, longitudinal picture of [a

claimant’s] medical impairment(s).”   20 C.F.R. §§ 404.1527(c),


                                30
416.927(c).

      An ALJ must state clear and convincing reasons that are

supported by substantial evidence in order to reject the

uncontradicted opinion of the treating physician.   Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).   An ALJ may reject

a treating doctor’s opinion if it is contradicted by another

doctor’s opinion as long as the ALJ provides specific and

legitimate reasons that are supported by substantial evidence.

Id.   “Also, when evaluating conflicting medical opinions, an ALJ

need not accept the opinion of a doctor if that opinion is brief,

conclusory, and inadequately supported by clinical findings.”

Id.

      Here, the ALJ’s reasons for giving limited weight to the

opinions of Dr. Welch and Dr. Yang are supported by substantial

evidence.


            1.   Dr. Yang’s 2012 Letter Is Not Based On Any
                 Objective Medical Data Or Clinical Findings In The
                 Record And Was Inconsistent With Other Evidence In
                 The Record


      A physician’s opinion can be properly rejected when the ALJ

finds that it was in the form of a checklist, lacks supporting

objective evidence, was contradicted by other statements in the

record, and was based on subjective descriptions.   Butler v.

Astrue, 773 F.Supp.2d 975, 980 (D. Or. 2011) (citing Batson v.

Comm’r of Soc. Sec. Admin., 359 F.3d 1190, 1195 (9th Cir. 2004)).

      The ALJ found that there is no objective basis to review Dr.


                                 31
Yang’s letter as there are no contemporaneous clinical findings,

explanations, or substantive data to support the doctor’s

findings.   (AR at p. 1439).   Rather, the letter is based on the

Plaintiff’s own subjective complaints that the ALJ properly

rejected.   An ALJ evaluates a plaintiff’s medical records by

considering the basis for the physician’s opinions.   The ALJ

gives greater weight to opinions that a physician explains and

less to those that are unexplained.   Molina, 674 F.3d at 1111-12.

     Here, the ALJ gave little weight to Dr. Yang’s letter

because it was not supported by reliable evidence in the record.

Dr. Yang’s letter contained the conclusory opinion that

“[Plaintiff] is unable to maintain employment at the present time

due to the symptoms of Bi-Polar Disorder.”   (AR at p. 634).    The

letter is not dated, but it was submitted into the record January

2012.   The letter does not describe the treatment history by Dr.

Yang.   There was no contemporaneous medical testing or objective

findings by Dr. Yang to demonstrate the basis for his assessment

that Plaintiff was unable to maintain any employment.   The ALJ

properly rejected Dr. Yang’s opinion.   Thomas v. Barnhart, 278

F.3d 947, 957 (9th Cir. 2002) (“The ALJ need not accept the

opinion of any physician, including a treating physician, if that

opinion is brief, conclusory, and inadequately supported by

clinical findings”).

     The ALJ explained that there was little evidence in the

record to support Dr. Yang’s assessment.   There was evidence that

Plaintiff was hospitalized in March 2011 because he stopped

                                 32
taking his medication completely and there was evidence of a

visit in September 2011 when Plaintiff was found to have intact

memory and appropriate mood and affect.    (AR at pp. 716, 1438).

     The ALJ gave clear and convincing reasons for rejecting the

numerous global assessment of functioning (“GAF”) scores in the

record.    The ALJ explained that the “score are afforded little

weight as they are inherently subjective in nature, represent at

best a snapshot of how the claimant was doing at a particular

instance in time, usually on admission and discharge from a brief

decompensatory episode, and are not reflective of the claimant’s

longitudinal level of functioning over the course of the period

in question which is what the undersigned must assess.”      (AR at

p. 1443).

     The ALJ relied on evidence from Plaintiff’s treatment in

subsequent years that showed Plaintiff had a normal mood and

affect and showed normal attention, concentration, memory, and

thought processes.    (AR at pp. 1129, 1154, 1921, 1924, 1927,

2223).    The ALJ also relied on Plaintiff’s testimony that,

despite Dr. Yang’s assessment, Plaintiff was able to maintain

work as a bell ringer in the 2010 and 2011 holiday seasons

without impact on his mental health.    (AR at p. 1439).   This

evidence outlined by the ALJ supports the decision to give little

weight to Dr. Yang’s opinion.    Batson, 359 F.3d at 1195.   The ALJ

reasonably relied on the other record evidence to find Dr. Yang’s

opinion was inconsistent with the record.    20 C.F.R. §

404.1527(c)(4); Rollins, 261 F.3d at 856.

                                 33
          2.   Dr. Welch’s Findings Are Inconsistent With Other
               Evidence In The Record


     The ALJ also gave little weight to Dr. Welch’s June 2011

letter that stated, “It is my judgment that Mr. Rosenbaum, at

this time, is unable to obtain or maintain gainful employment as

a result of his bipolar disorder.”    (AR at pp. 633, 1439).    The

ALJ found Dr. Welch’s letter was inconsistent with the same

evidence the ALJ cited when evaluating Dr. Yang’s letter

submitted in January 2012.    (AR at p. 1439).   The ALJ also

properly relied on conflicting evidence in the record that

reflected the Plaintiff was able to maintain seasonal employment

and was consistently cooperative, with normal mood and affect.

(AR at pp. 587, 593, 1807, 1815, 1818, 1821, 1837, 1847, 1867,

1872, 1876, 1914, 1927).

     The ALJ also assigned little weight to Dr. Welch’s March

2012 check-the-box assessment.    (AR at p. 1439).   The three-page

assessment checked various boxes without any clinical findings,

data, or objective tests.    (AR at pp. 635-37).   The ALJ found the

limitations provided in Dr. Welch’s check-the-box assessment were

inconsistent with Plaintiff’s demonstrated abilities for both

social interaction and maintaining a schedule.     (AR at p. 1439).

     The ALJ’s conclusion is not erroneous.      An opinion’s failure

to explain how limitations translate into specific functional

restrictions is an appropriate basis for rejecting an opinion.

Morgan, 169 F.3d at 601.    The ALJ did not err in declining to

credit Dr. Welch’s standardized form where there were no

                                 34
contemporaneous objective medical findings or evidence to support

his conclusions.   Dean v. Comm’r of Soc. Sec., 504 Fed. Appx.

563, 565 (9th Cir. 2013) (finding that the ALJ properly rejected

the treating doctor’s findings because he submitted a

standardized form rather than objective medical findings).

     The ALJ found that Dr. Welch’s assessment was inconsistent

with the Plaintiff’s own testimony about his ability to perform

activities of daily living and other evidence in the record.     (AR

at pp. 1432-33).   The ALJ may properly discredit a treating

physician’s conclusions concerning the persistence and severity

of Plaintiff’s limitations when they conflict with Plaintiff’s

own testimony.   Molina, 674 F.3d at 1112-13 (citing Morgan, 169

F.3d at 600)).   In addition, the ALJ properly discredited the

opinions that were conclusory, brief, and unsupported by the

record as a whole or by objective medical findings.   Batson, 359

F.3d at 1195.

     The ALJ did not err in declining to credit Dr. Welch’s

opinion to the extent the evaluations were based on Plaintiff’s

subjective reporting.   Dean, 504 Fed. Appx. at 565 (finding that

the ALJ properly rejected the treating doctor’s findings because

the doctor appeared to rely primarily on subjective reporting).

     The ALJ provided specific reasons for disagreement with Dr.

Welch’s findings as to Plaintiff’s limitations.   The ALJ

explained that the record demonstrated that Plaintiff was

routinely cooperative and had a greater ability to concentrate

than Dr. Welch suggested.   (AR at pp. 464, 587, 593, 710, 728,

                                35
1133, 1136, 1140-41, 1144, 1154, 1432-40, 1807, 1818, 1821, 1834,

1840, 1847, 1862, 1872, 1876, 1914, 1921, 2222-23, 2267).       The

evidence throughout the relevant time period supported rejecting

Dr. Welch’s conclusions.

     Dr. Welch and Dr. Yang’s letters were provided in 2011 and

2012.    Since the date of their letters, Plaintiff demonstrated

marked improvement in his mental health, behavior, mood, and

affect when he followed his course of treatment prescribed by

subsequent physicians.    The ALJ specifically considered that

after Plaintiff returned from relocation in New Mexico in 2016,

objective medical records from the Carle Foundation made findings

of a “normal mood and affect” as well as normal behavior,

judgment and thought content as of December 2016.       (AR at p.

1441).    The record demonstrates that Plaintiff was highly

functional in 2016 such that he was able to provide caretaking

duties for a friend suffering from cancer.      (Id.)

     Beginning in 2017, Plaintiff was able to locate new housing,

complete financial assistance paperwork, and obtain his

medications consistently.    (Id.)    Continuing in 2017, Plaintiff

began speech therapy and ongoing medication with Prozac and

Lamicatal assisted the Plaintiff in maintaining an appropriate

mood and affect.    (Id. at 1442).    The ALJ appropriately

considered the more recent medical records from Plaintiff’s

treatment in 2016 and 2017 in finding that the 2011 and 2012

letters from Dr. Yang and Dr. Welch were entitled to limited

weight.

                                 36
     The Court has reviewed the entire record and finds that

there is substantial evidence to support the ALJ’s decision.


                           CONCLUSION


     The Commissioner of Social Security Administration’s

decision is AFFIRMED.

     The Clerk of Court is Ordered to CLOSE THE CASE.

     IT IS SO ORDERED.

     DATED: September 24, 2019, Honolulu, Hawaii.




Joseph J. Rosenbaum v. Andrew Saul; Civ. No. 18-00263 HG-RT;
ORDER AFFIRMING THE DECISION OF THE SOCIAL SECURITY
ADMINISTRATION COMMISSIONER     37
